PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/911,664
Filing Date: 5 Mar 2018
Appellant(s): Wu et al.



__________________
Erin DeCarlo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu) in view of Industrial Solvent Handbook by Cheremisinoff cited in previous Office action (herein Cheremisinoff) and U.S. Patent 6,284,322 to Nazaryan et al. cited in previous Office action (herein Nazaryan).
Regarding claim 1, Wu teaches an acid cured coating composition (abstract) comprising a polyfunctional hydroxy group containing compound corresponding to the acrylic polyol recited in the instant claims, a 1,3,5-triazine-2,4,6-tris-carbamate corresponding to the melamine carbamate crosslinker recited in the instant claims, and an acid cure catalyst corresponding to the acid catalyst recited in the instant claims (Col 2, lines 20-25).  Wu teaches that the polyfunctional hydroxy group containing compound can be a hydroxyfunctional acrylic resin (Col 3, lines 4-5).  One of ordinary skill in the art would recognize that a hydroxyfunctional acrylic resin that is polyfunctional would meet the requirements of being an acrylic polyol.  Wu also teaches that one of the benefits of a 1,3,5-triazine-2,4,6-tris-carbamate based system is the absence of formaldehyde emissions (Col 1, lines 36-40).  Wu teaches that a solvent can be used to aid the application and transport of the composition wherein the solvents are chosen from alcohols, ketones, ethers, esters, water, aliphatic hydrocarbons, aromatic hydrocarbons, halogenated hydrocarbons, and mixtures thereof (Col 7, lines 39-44).  While Wu does not teach that the composition is a planarization coating for polyester substrates, Wu teaches that the curable compositions have utility in coatings such as general industrial coatings, can be used as an 
Wu is silent as to the halogenated hydrocarbon solvents being methylene chloride and the preferred amount of solvent or solids.
Regarding the halogenated hydrocarbon solvents being methylene chloride, Cheremisinoff teaches aliphatic solvents make up the largest share of halogenated hydrocarbons and that chlorinated solvents make up the largest share of the aliphatic solvents (page 49, middle).  Cheremisinoff teaches that, of the chlorinated solvents, methylene chloride is the most widely used (page 49, middle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the halogenated hydrocarbon of Wu to be methylene chloride as taught by Cheremisinoff because it is the most widely used halogenated hydrocarbon solvent (page 49, middle), possesses aggressive solvency, has no flash point, and is not a significant source of atmospheric pollution (page 53, top).
Regarding the amount of solvent in the composition, Nazaryan teaches a coating composition for coating a substrate (abstract).  Nazaryan teaches that in some applications, such as spray applications, the composition can be thinned with a solvent such as methylene chloride in an amount of from 10 wt% to 90 wt% (Col 4, lines 18-34).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solvent of Wu in the amounts taught by Nazaryan because it is advantageous for spray applications (Col 4, lines 18-34).  Additionally, Nazaryan teaches that one of ordinary skill in the art can determine how much is needed based on the desired evaporation rate, type 
Regarding the solids content, one of ordinary skill in the art would recognize that a solvent content of 10 wt% to 90 wt% as taught by Nazaryan would result in a solids content of 10 wt% to 90 wt% which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Evidence of this can be found in Wu, for example in the preparation of copolymer B of inventive example 1 (Col 9, lines 11-25).  Adding the non-solvent components results in a solids content of about 70%.  Examiner notes that while Wu teaches a solids content 71.2%, Wu says that “about 85 g” of volatiles were removed which would account for the discrepancy.  
Regarding the limitation “wherein the planarization coating composition is applied over a flexible polyester substrate chosen from polyethylene naphthalate or polyethylene terephthalate”, this limitation recites an intended use of the coating composition and does not limit the coating composition itself.  Instant claim 1 is directed to a coating composition and not the manner in which the coating composition is used.  Therefore, 
Regarding claims 2-3, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the preferred species of 1,3,5-triazine-2,4,6-tris-carbamate are 2,4,6-tris-(methoxycarbonylamino)-1,3,5-triazine and 2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine (col 6, lines 14-16) which meet the limitations of claims 2 and 3.
Regarding claims 4 and 5, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the molar ratio of hydroxyl groups in the polyfunctional hydroxyl group containing compound to functional groups of the 1,3,5-triazine-2,4,6-tris-carbamate is from 0.8:1.0 to 
Regarding claim 6, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
As discussed above, the composition of Wu as modified according to Cheremisinoff and Nazaryan has a methylene chloride content of 10 wt% to 90 wt%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that suitable acid cure catalysts include dodecylbenzene sulfonic acid, polyphosphoric acid, dimethyl acid pyrophosphate, dinonyl naphthene disulfonic acid, para-toluenesulfonic acid, oxalic acid, and carboxylic acid (Col 6, lines 40-58).
Regarding claim 8, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the acid catalyst is present at 0.01-3 wt% based on total weight of the polyfunctional hydroxyl group containing compound and the 1,3,5-triazine-2,4,6-tris-carbamate.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 16 and 18U.S. Pre-grant Publication 2011/0100454 to Adam et al. cited in previous Office action (herein Adam) in view of U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu).
Regarding claim 16, Adam teaches a composite film comprising a polymeric substrate and a planarizing coating layer (abstract) for use in electronic devices (paragraph 0001).  Adam teaches that the polymeric substrate is preferably polyester (paragraph 0008) and flexible (paragraph 0002).  Adam teaches that the polyester is preferably polyesters of 2,6-naphthalenedicarboxylic acid or terephthalic acid with ethylene glycol (paragraph 0013), i.e. polyethylene naphthalate or polyethylene terephthalate, respectively.  Adam also teaches that the planarizing coating composition comprises a polyacrylic acid, a crosslinking agent, and a solvent (paragraph 0045).  Adam teaches that the planarizing coating has a thickness of from 1 to 20 microns (paragraph 0056).
Adam is silent as to the planarizing coating composition being a composition as recited in instant claim 16.
Wu teaches an acid cured coating composition (abstract) comprising a polyfunctional hydroxy group containing compound corresponding to the acrylic polyol recited in the instant claims, a 1,3,5-triazine-2,4,6-tris-carbamate corresponding to the melamine carbamate crosslinker recited in the instant claims, and an acid cure catalyst corresponding to the acid catalyst recited in the instant claims (Col 2, lines 20-25).  Wu teaches that the polyfunctional hydroxy group containing compound can be a hydroxyfunctional acrylic resin (Col 3, lines 4-5).  One of ordinary skill in the art would recognize that a hydroxyfunctional acrylic resin that is polyfunctional would meet the requirements of being an acrylic polyol.  Wu also teaches that one of the benefits of a 1,3,5-triazine-2,4,6-tris-carbamate based system is the absence of formaldehyde emissions (Col 1, lines 36-40).  Wu teaches that a solvent can be used wherein the solvents are chosen from alcohols, ketones, ethers, esters, water, aliphatic hydrocarbons, aromatic hydrocarbons, halogenated hydrocarbons, and mixtures thereof (Col 7, lines 39-44).  While Wu does not teach that the composition is a planarization coating for polyester substrates, Wu teaches that the curable compositions have utility in coatings such as general industrial coatings, can be used as an adhesive composition (Col 2, lines 41-45), and can be coated onto plastics (Col 8, line 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planarizing coating composition to be the coating composition as taught by Wu because it gives good etch resistance, an absence of formaldehyde emissions during curing (Col 1, lines 37-40), and lowered curing temperatures (Col 2, lines 13-16).
Regarding claim 18, Adam and Wu teach all the limitations of claim 16 as discussed above.
Adam teaches that the planarizing coating has a surface roughness, Ra, of less than 0.7 nm (paragraph 0058).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0100454 to Adam et al. cited in previous Office action (herein Adam) in view of U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu) as applied to claim 16 above and in further view of U.S. Pre-grant Publication 2011/0135808 to Liu et al. cited in previous Office action (herein Liu).
Regarding claims 19 and 20, Adam and Wu teach all the limitations of claim 16 as discussed above.
Adam teaches that an electrode layer can be applied to the composite film wherein the electrode layer is made of gold (paragraph 0067).
Adam is silent as to the electrode layer being a made from a conductive composition.
Liu teaches a composition for forming conductive features on a substrate (abstract) wherein the composition comprises a polymeric binder, a liquid, and a plurality of metal nanoparticles (paragraph 0008).  Liu teaches that the nanoparticles are a metal alloy of silver and one, two, or more metals (paragraph 0015).  Liu also teaches that the conductive features formed by the composition have a conductivity of more than 100 Siemens/cm (paragraph 0068).  Page 11, paragraph 0031 of the instant specification disclose that conductive compositions comprising silver nanoparticles are suitable for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode layer of Adam from the conductive composition of Liu because the composition has an increased shelf life, is environmentally safe (paragraph 0005), and silver is much lower in cost than gold (paragraph 0001).
(2) Response to Argument
“Claims 1-8 are Patentable”
Appellant argues that Wu does not teach the claimed invention because Wu does not specifically teach that the coating composition is for a planarization coating for flexible electronics and that the coating composition of Wu is intended for different applications from the claimed invention (Brief, pages 11-12).  Appellant has provided no showing of evidence that the coating composition of Wu would be unsuitable for planarization coatings nor that planarization coatings have any special requirements of a coating composition that would exclude Wu.  Wu teaches that the coating composition can be coated onto plastics (Col 8, line 61).  Appellant has not provided any evidence demonstrating that a coating composition that can be coated on to plastics in general is not capable of being coated on to polyester substrates.  The fact that Wu teaches other uses for the coating composition is immaterial.
Appellant argues that Wu’s teaching of the coating composition’s superior environmental etch resistance limits the coating composition of Wu to only automotive or outdoor objects and cites Holubka as evidence (Brief, page 12).  Holubka is directed only to acid etch resistance of automotive clearcoats and narrowly defines environmental etch to refer only to damage to automotive clearcoats due to acid rain.  Wu makes no such narrow definition of environmental etch resistance.  The fact that Wu teaches many uses outside of the automotive industry would support the fact that the 
“The cited art does not teach each and every claim element”
Appellant argues that because Wu does not teach that the coating composition can be applied to polyethylene naphthalate (herein PEN) or polyethylene terephthalate (herein PET) substrates, Wu fails to teach the claimed invention (Brief, pages 13-14).  Claims 1-8 are directed to a coating composition and not to a method of coating a substrate nor to a coated substrate.  As such, a recitation of the type of substrate to which the coating is applied is a recitation of the intended use of the coating composition which limits the coating composition only if said intended use materially limits the coating composition itself.  Appellant has provided no showing of evidence that the coating of PEN or PET substrates requires any particular characteristics of a coating composition that are displayed by the claimed composition and not that of the prior art.  See MPEP 2111.02 regarding intended use resulting in a structural difference.
“The Examiner has not demonstrated any suggestion or motivation to combine reference teachings”
Appellant argues that no motivation was provided to modify Wu according to Nazaryan to use a solvent content of 10 wt% to 90 wt% (Brief, page 14).  The motivation to modify Wu according to Nazaryan was because the range of solvent content taught by Nazaryan were “advantageous for spray applications” (Col 4, lines 18-34).  Wu teaches that halogenated hydrocarbons can be used to aid in the application of the composition (Col 7, lines 39-44) and that the coating composition can be applied via electrostatic spraying (Col 8, lines 24-27), i.e. spray application.  One of ordinary skill in the art would 
Appellant argues that because the inventive examples of Wu use less solvent than the claimed range, Wu does not teach the claimed range (Brief, pages 14-15).  Wu was not used to teach nor render obvious the claimed ranges of solvent or solids.  Nazaryan was used as a secondary reference to teach/render obvious these ranges.  The fact that some embodiments of Wu use a different solvent content is not a teaching away from using a different amount of solvent.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  See MPEP 2123(II).  Nowhere does Wu teach that other solvent contents are undesirable or should be avoided.
Appellant argues that the addition of more solvent would thin the coating composition of Wu too much and reduce the amount of crosslinking (Brief, page 15).  The coating composition of Wu is subjected to heat curing (Col 7, lines 61-62) after application.  Such a heat curing step would evaporate any solvent used in the application of the coating and allow the polymer chains to form crosslinked bonds as desired.  While the initial solids content might be lower, the cured coating composition would be the same as one applied using less solvent.  It is the interaction of the functional groups in the coating composition with each other and not the solvent that is responsible for crosslinking.  Furthermore, Wu does not place a prohibition on the amount of solvent nor warn that too much solvent can interfere with coating performance.
Appellant argues that the range of solvent content taught by Nazaryan is too broad to teach the claimed ranges (Brief, page 15).  Nazaryan teaches that a solvent content of 10 wt% to 90 wt% is advantageous in spray applications.  This range of solvent content and the resulting implicit range of solids content overlaps the claimed ranges thereby establishing a prima facie case of obviousness.  
Appellant argues that because Nazaryan teaches a different polymer resin that does not involve crosslinking, the teachings of Nazaryan are not applicable to the coating composition of Wu (Brief, page 16).  As noted by Appellant, Nazaryan is directed to a coating composition using one-part epoxy resin chemistry (abstract).  Nazaryan teaches that the coating composition is subjected to a curing step (Col 5, lines 16-19).  Such a curing step implies a crosslinking reaction, and one of ordinary skill in the art would recognize that thermally curing a one-part epoxy results in crosslinking due to the reaction of thermally-activated curing agents in the resin with the glycidyl groups in the epoxy polymer chains.  Both Wu and Nazaryan are directed to curable coating compositions that use halogenated hydrocarbons as a solvent and that can be applied via spraying.  Therefore, the teachings of Nazaryan are applicable to Wu.
“Claims 16 and 18-20 are patentable”
Appellant argues that no motivation was provided to modify Adam according to Wu and that no explanation was given as to why one would desire etch resistance in a coated substrate for flexible printed electronics.  (Brief, pages 17-18).  The motivation to modify Adam to use the coating composition of Wu was because the coating composition would provide good etch resistance, an absence of formaldehyde emissions during curing (Col 1, lines 37-40), and lowered curing temperatures (Col 2, lines 13-16) (see paragraph 26 above).  Therefore, a teaching, suggestion, or motivation in the prior art that would lead one of ordinary skill in the art to modify a prior art reference to arrive at the claimed invention has been provided.  See MPEP 2143(I)(G).  As to why etch resistance would be desirable, Appellant admits that etch resistance is desirable in a variety of applications and acknowledges that the applications taught by Wu are not a limiting, exhaustive list (Brief, page 18, lines 10-12).  Furthermore, Appellant has addressed only one of the three motivations given to modify the film of Adam to use the coating composition of Wu.
Appellant argues that a PEN or PET substrate would not benefit from enhanced etch resistance (Brief, page 18) and such a conclusion defies logic (Brief, page 18, line 24).  Appellant also argues that Adam does not disclose any outdoor applications that would benefit from etch resistance (Brief, pages 18-19).  Appellant is correct in that Adam does not disclose any outdoor applications; however, Adam also does not disclose indoor applications.  Adam simply refers to different types of electronic devices in which the coated film can be used (paragraph 0068).  Electronic devices using coated films such as that of Adam or the claimed invention are not limited to use in benign environments.  Environments such as acid production processes, chemical production processes, oil refineries, mining facilities, ore processing facilities, marine applications, deep sea applications, waste treatment facilities, water purification facilities, exposed outdoor applications in general, etc. would require electronic components that are capable of sustained use in harsh conditions.  Improving the etch resistance of a flexible film used in said components would be desirable as it would work towards that goal.  
Appellant argues that the coating thickness taught by Adam is thinner than the thickness of the inventive examples of Wu; therefore, one of ordinary skill in the art would not modify the film of Adam to use the coating composition of Wu because a thinner coating would have less environmental etch resistance (Brief, pages 18-19).  Wu does not provide any guidance regarding thickness other than the inventive examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123(II).   Wu gives no prohibition on using a thinner coating or a thicker coating that would prevent the use of the coating composition in the film of Adam.   Furthermore, Appellant’s assertion that a thinner coating would have inferior environmental etch resistance is incorrect.  Appellant is simply arguing that a thicker coating will last longer before pitting or damage is visible than a thinner coating.  As cited by Appellant from Holubka (Brief, page 12, lines 13-16), “the etch phenomenon is believed to be primarily the result of crosslink hydrolysis…”.  Resistance to crosslink 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.